Title: Treasury Department Circular to the Collectors of the Customs, 21 February 1792
From: Hamilton, Alexander,Treasury Department
To: Collectors of the Customs



Sir,
Treasury Department,February 21st, 1792.

In pursuance of arrangements with the Bank of the United States, I have to desire, that after the expiration of a month from the time of the receipt of this letter, you will discontinue the execution of my former instructions concerning the receipt, and exchange for specie, of the Cash Notes and Post Notes of the Banks of North-America and New-York.
The regularity of the service requires that none of the Officers of the Cutters should be absent from them at any time without a written leave or furlough, which you will take an opportunity to communicate to them. The propriety or necessity of these absences you will judge of.
It is wished by the Treasurer that the Draughts paid at the Custom-Houses, may be transmitted as soon as possible, after their discharge, to the Treasury. It will be best, therefore, that the Draughts mentioned in your weekly returns of Cash, paid and received, should always be enclosed in them.
I am, Sir,
